Citation Nr: 1507940	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  12-32 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Whether the reduction in the evaluation for adenocarcinoma of the prostate, post open radical retropubic prostatectomy residuals, from 100 percent to 40 percent, effective August 1, 2011, was proper.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to March 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Boise, Idaho, Department of Veterans Affairs (VA) Regional Office (RO) that reduced the rating for adenocarcinoma of the prostate, open radical retropubic prostatectomy residuals, from 100 percent to 40 percent, effective August 1, 2011. 

The issues of painful urination (see, e.g., February 2011 VA examination report noting constant pain in urinary tract) and testicular pain (see, e.g., November 2011 VA treatment record noting severe right testalgia), secondary to treatment for prostate cancer, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  In addition, it appears that the Veteran has submitted a September 2012 claim for an increased rating for residuals of prostatectomy which has not been acted on by the AOJ; that claim is also referred for appropriate action. 


FINDINGS OF FACT

1.  In July 2010, the RO granted service connection for prostate cancer and assigned a 100 percent rating, effective June 11, 2010, which was based on a diagnosis of prostatic adenocarcinoma. 

2.  The evidence shows that the Veteran was treated for his prostate cancer with a radical prostatectomy in May 2010, that there has been no recurrence, and that his residual symptoms are limited to voiding dysfunction and frequency. 

3.  A March 2011 rating decision proposed to reduce the Veteran's rating for prostate cancer from 100 to 40 percent; a May 2011 rating decision implemented the reduction, assigning a 40 percent rating effective August 1, 2011.

4.  The reduction in the Veteran's rating for prostate cancer was based on a February 2011 VA examination, which showed that his disability picture had improved (surgical treatment for prostate cancer had ceased nine months prior with no recurrence of malignancy), and did not meet the criteria for a rating in excess of 40 percent; it was implemented substantially in accordance with governing regulatory due process provisions.


CONCLUSION OF LAW

The reduction in the rating for the Veteran's prostate cancer from 100 percent to 40 percent, effective August 1, 2011, was proper.  38 U.S.C.A. §§ 1155, 5107, 5112(b)(6) (West 2014); 38 C.F.R. §§ 3.105(e), 3.500, 4.115a, 4.115b, Diagnostic Code (Code) 7528 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The regulations governing reductions of evaluations for compensation contain their own notification and due process requirements.  Therefore, the notice provisions of the VCAA do not apply to this matter.

38 C.F.R. § 3.105(e) sets forth procedural requirements for reductions in disability compensation ratings.  When a reduction is anticipated, the beneficiary must be notified of the proposed reduction, with notice of the reasons for the proposed reduction.  Further, the beneficiary must be allowed a period of at least 60 days to submit additional evidence to show that the rating should not be reduced.  After the allotted period, if no additional evidence has been submitted, final rating action will be taken and the rating will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating expires.  38 C.F.R. § 3.105(e).

In this case, the requirements under 38 C.F.R. § 3.105(e) for reduction of the schedular disability rating from 100 to 40 percent for the Veteran's adenocarcinoma of the prostate, post radical retropubic prostatectomy residuals, were properly carried out by the RO.  The RO notified the Veteran of a proposed rating reduction in a rating decision of March 2011.  The Veteran was notified in a letter of that month, and he was provided a copy of the rating decision which provided a detailed explanation about the RO's proposed action.  The RO instructed the Veteran to submit within 60 days any additional evidence to show that his rating should not be reduced.  The RO also gave the Veteran 30 days to request a predetermination hearing.  The RO took final action to reduce the disability rating in a May 2011 rating decision.  The RO informed the Veteran of this decision by letter that same month.  The reduction was not made prior to 60 days from the notification of the denial.  The notice and procedural protections of 3.105(e) were clearly met.

The reduction in the rating was based on the pertinent evidence of record, including February 2011 and December 2012 examinations arranged by the RO.  A review of the examination reports found them to be adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  VA has obtained relevant VA treatment records.  The Board acknowledges that, in March 2014 correspondence, the Veteran reported that he had an updated prescription (February 2014 or later) that reflected an increased use of absorbent materials.  However, as discussed below, such record is dated several years after the rating reduction decision discussed herein.  Thus, the Board finds that it is pertinent to the September 2012 increased rating claim, referred to the AOJ in the introduction to this decision, and not to the propriety of the rating reduction in August 2011.  Consequently, remand to obtain that record for the purpose of this decision is not required.  Additionally, the Board notes that the Veteran stated that he planned to seek private treatment (see February 2011 VA treatment record), but later reported that he had not done so (see September 2011 VA treatment record).  Furthermore, he did not respond to the RO's request that he provide private treatment records.  Thus, remand to obtain private treatment records is not required.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the "duty to assist" is not a one-way street.)  The Veteran has not identified any outstanding evidence pertinent to the propriety of the reduction.  The Board finds that VA has no further duty to assist the Veteran with respect to the question that is being decided.


Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as practicably can be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Prostate cancer/residuals are rated under Code 7528 (for malignant neoplasms of the genitourinary system), which provides for a 100 percent rating upon diagnosis of malignancy and for 6 months following surgery, X-ray, chemotherapy, or other therapeutic procedure.  Thereafter, if there has been no local recurrence or metastasis, the disability is to be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b.

The May 2011 rating decision assigned a 40 percent rating for voiding dysfunction, which is warranted for urine leakage requiring the wearing of absorbent materials that must be changed 2 to 4 times daily.  A 60 percent rating is warranted for urine leakage requiring the use of an appliance or the wearing of absorbent materials that must be changed more than 4 times per day.  38 C.F.R. § 4.115a.  [The Board notes that the Veteran also exhibits symptoms of urinary frequency.  However, the maximum rating available for that manifestation of dysfunction is 40 percent; thus, he would not be entitled to a higher rating based on symptoms indicating increased urinary frequency.  See id. (noting that "only the predominant area of dysfunction shall be considered").  Additionally, symptoms of obstructed voiding or renal dysfunction that would entitle the Veteran to a rating in excess of 40 percent are neither shown nor alleged.  See id.]

The reduction in the rating for the Veteran's prostate cancer was pursuant to review following surgery with no recurrence of malignancy.  Under 38 C.F.R. § 4.115b, Code 7528, such reduction must be in compliance with 38 C.F.R. § 3.105(e).  Certain due process provisions apply where a reduction in the rating for a service-connected disability is considered warranted and the lower rating would result in a reduction or discontinuance of compensation payments currently being made: a rating proposing the reduction must be prepared, setting forth all the material facts and reasons, and the Veteran must be notified of the contemplated action and furnished detailed reasons for the action.  The Veteran must be provided 60 days to respond with evidence/argument why the reduction should not take place.  If additional evidence is not received, final rating action (implementing the reduction) will be taken, and the award will be reduced effective the last day of the month in which a 60-day period from the date of notice to the Veteran of the final action (rating implementing the reduction) expires.  38 C.F.R. § 3.105(e).

The Board notes that the additional regulatory provisions of 38 C.F.R. § 3.344(a) and (b) do not apply because the disability had not stabilized from the period of malignancy and the 100 percent rating had not been in effect for five years.  38 C.F.R. § 3.344(c).  Reexaminations disclosing improvement, physical or mental, will warrant a reduction in rating.  The Board finds that the AOJ's processing of the reduction was substantially in compliance with the procedural requirements of 38 C.F.R. § 3.105(e).  The Veteran received proper notice and the reduction was made prospectively following the rating decision proposing the reduction.

In considering the propriety of a reduction, the Board must focus on the evidence available to the AOJ at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the purpose of determining whether the disability had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).

VA treatment records (and history noted on VA examinations) show that the Veteran had prostate cancer diagnosed in February 2010 and underwent surgical treatment in May 2010.  A May 2010 postsurgical VA treatment record notes that the Veteran was using absorbent materials that required changing twice daily.  A July 2010 VA treatment record notes continued leakage and a prescription for incontinence briefs.  An October 2010 VA treatment record notes that the Veteran was prescribed incontinence briefs at a rate of 144 every 90 days.  

On February 2011 VA examination it was noted that the Veteran underwent a radical prostatectomy in May 2010, which was the last treatment received for prostate cancer.  (In a March 2011 addendum, the examiner confirmed that the Veteran no longer had active cancer.)  The examiner noted that the Veteran had urinary symptoms of urgency, hesitancy, weak/intermittent stream, dysuria, dribbling, straining to urinate, hematuria, and urine retention.  There was no reported urethral discharge or renal colic.  There was no history of recurrent urinary tract infections, obstructed voiding, urinary tract stones, renal dysfunction/failure, acute nephritis, hydronephrosis, or cardiovascular symptoms.  Urinary frequency included daytime voiding intervals under one hour and waking to void three times nightly.  Stress incontinence was diagnosed, requiring the wearing of absorbent material that must be changed twice daily.  It was noted that he had residual problems with erectile dysfunction (which is service-connected, separately rated, and not an issue herein).  The functional effects of the Veteran's residuals of prostatectomy included inability to exercise or participate in sports, severe effects on traveling, and moderate effects on chores, shopping, recreation, and toileting. 

A February 2011 VA treatment record noted that the Veteran "has some incontinence as residual" of prostate cancer treatment and indicated that he planned to seek private treatment.  

A March 2011 rating decision noted consideration of the February 2011 VA examination and February 2011 VA treatment records and proposed to reduce the Veteran's rating for residuals of prostate cancer to 40 percent, based on medical evidence documenting the required wearing of absorbent materials that must be changed 2 to 4 times daily.  The Veteran was notified in that decision that a higher rating of 60 percent would not be warranted unless evidence demonstrated that a requirement for absorbent materials that must be changed more than 4 times daily.  His intention to seek private treatment was noted and he was asked to submit those records in support of his claim.  The accompanying notification letter informed him that he had 60 days to submit additional evidence or request a hearing.

That same month, the Veteran submitted a statement in support of his claim in which he asserted that he used in excess of 8 pads a day, that additional VA treatment records were available, and that he had no other evidence (i.e., private treatment records) to provide in support of his claim.  In response, the RO obtained updated VA prescription records, which indicated that his prescription for incontinence briefs was discontinued in February 2011.  

In a May 2011 rating decision, the RO reduced the rating for the Veteran's residuals of prostate cancer to 40 percent, effective August 1, 2011.  In so doing, the RO acknowledged the Veteran's March 2011 statement that he used in excess of 8 pads a day, but noted that his statement was contradicted by his report to the VA examiner one month prior that he needed to change his absorbent materials no more than twice daily, and that his prescription for incontinence briefs was cancelled.  The RO also noted that he did not submit the requested private treatment records.  

In his September 2011 notice of disagreement, the Veteran stated that he cancelled his prescription for incontinence briefs due to the poor quality of the briefs provided by VA and that he actually uses as many as 11 pads daily.  

An August 2011 VA treatment record notes that the Veteran "still has some incontinence as residual" of prostatectomy.  A September 2011 VA treatment record notes the Veteran's report that he had not seen a urologist in over a year.  An October 2011 VA treatment record notes the Veteran's report of using more than 3 pads daily.  A November 2011 VA treatment record notes the Veteran's report that he uses between 3 and 10 pads daily and he was advised as to further treatment options.  

In a September 2012 statement, the Veteran stated that his pad usage had increased to 6 to 8 pads daily.  (He also asserted that his urinary frequency had increased.  However, as noted above, he already receives the maximum rating available based on urinary frequency.)  

An October 2012 urology consult notes the Veteran's report of urinary leaking requiring the use of 2-3 pads daily. 

In his November 2012 substantive appeal, the Veteran stated that his VA medical records contained errors regarding his postprostatectomy symptoms and that he would pursue corrections.  He also requested a contemporaneous VA examination to document his increased voiding dysfunction and urinary frequency.  

On December 2012 VA examination, the examiner noted that the Veteran's prostate cancer was in remission, with residual symptoms of voiding dysfunction and urinary frequency.  The examiner reported that the Veteran experienced leakage, but did not require the use of an appliance or any wearing of absorbent materials.  Daytime urinary frequency was twice an hour, and nighttime awakening to void was 5 or more times per night.  There were no signs of obstruction or recurrent urinary tract or kidney infection.  Erectile dysfunction was noted.  The examiner stated that the Veteran's ability to work was impacted and that he was able to perform activities of daily living.  

A March 2013 VA urology note reports the Veteran's complaints that he had been using 2-3 pads daily, but was now leaking "all the time."  A June 2013 urology note reports the Veteran's assertion that he required 6-8 pads daily.

In a February 2014 statement, the Veteran stated that, 7 to 8 months prior, his VA doctor had properly documented his pad usage and prescribed the appropriate number of pads.  VA prescription records printed in February 2014 note an active prescription for absorbent pads at the rate of 108 every 30 days.  The records noted that the prescription was filled, beginning in March 2013, at intervals consistently exceeding 30 days.  The RO issued a supplemental statement of the case incorporating these records.

In a March 7, 2014, statement, the Veteran stated that his prescription had subsequently been tripled and requested that VA obtain updated prescription records.  

After reviewing the record as a whole, the Board finds that the evidence supports the RO's decision to reduce the Veteran's evaluation for prostate cancer from 100 to 40 percent.  The record reflects that the (temporary) 100 percent evaluation was assigned based on treatment records dated in 2010 reflecting a diagnosis of prostate cancer with surgical treatment scheduled.  When the Veteran was re-examined in February 2011, he was at nine months postsurgery with no remaining active malignancy documented or alleged.  Postsurgical residuals included urinary frequency and voiding dysfunction.  On February 2011 VA examination, he reported using absorbent materials that required changing twice daily.  This report is consistent with a May 2010 postsurgical treatment record noting the use of pads that were changed twice daily and an October 2010 prescription for pads at the rate of 144 every 90 days, or 1.6 pads daily.  The Board notes that this is also consistent with certain post-reduction records, including an October 2012 VA urology treatment record (noting the use of 2-3 pads daily) and a March 2013 VA urology treatment record (noting that he had been using 2-3 pads daily, but that the usage had since increased).  See Dofflemyer, supra.  Additionally, on December 2012 VA examination, the Veteran reported that he was using no absorbent materials at all.  As such, this post-reduction evidence serves to confirm the propriety of the reduction.

The Board acknowledges the Veteran's lay statements asserting that he uses absorbent materials that must be changed in excess of 4 times daily and is, thus, entitled to a 60 percent rating for his residuals of prostate cancer.  While the Veteran is competent to report symptoms he experiences, such as the use of absorbent materials and the frequency with which they must be changed, see Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Board finds that his reports that they must be changed in excess of 4 times daily are not credible.  Specifically, the Board finds that his statements are inconsistent and made in connection with his claim for compensation, which the Board finds to be self-serving.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (the Board may find lay evidence lacks credibility if it is the product of bias or conflicts with other statements); see also Pond v. West, 12 Vet. App. 341 (1991) (although the Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).

The Board notes that, on initial VA examination following surgery, in February 2011, he reported to the examiner that he used absorbent materials that were changed twice daily.  As discussed above, this report was consistent with the contemporaneous medical evidence, including a post-surgical report and a prescription for incontinence briefs.  It was not until after the Veteran was notified of the proposed rating reduction the following month (and the number of daily absorbent materials changes required for a higher rating) that he asserted that he changed his absorbent materials more than twice daily.  At that time, in March 2011 (only one month after he reported two daily changes), he reported using at least 8 pads daily.  In September 2011, he reported using 11 pads daily.  In November 2011, he reported using 3-10 pads daily.  In September 2012 correspondence to the RO, related to a request for increased compensation, he reported that his pad usage had increased to 6-8 daily (i.e., that he had previously been using fewer than 6 pads).  However, on seeking VA urology treatment the following month, he reported using 2-3 pads daily, and on December 2012 VA examination he reported using no absorbent materials.  On March 2013 VA treatment he asserted that he had been using pads at a frequency of 2-3 daily, but that his leaking had increased.  That month, he was prescribed pads at a usage rate of 108 every 30 days, or 3.6 daily.  In June 2013 he reported using 6-8 pads daily.  In February 2014 correspondence with the RO, he stated that VA medical records and prescription information from 6-7 months prior were accurate with respect to his pad usage.  However, the following month, following additional adjudication noting that he was prescribed pads at a usage rate less than 4 per day, he asserted that he used additional pads that he purchased himself (i.e., that the prescription information was not accurate with respect to his pad usage), and that his prescription had been increased.  

Based on the chronic inconsistency in the Veteran's reported use of absorbent materials - which, notably, began after the rating decision in which the reduction in rating was proposed - the Board finds that the Veteran's lay testimony regarding such usage is not credible and does not support his claim.  See Cartright v. Derwinski, 2 Vet. App.24, 25 (1991) (finding that, while the Board may not ignore a Veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits, personal interest may affect the credibility of the evidence); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony).

Additionally, to the extent that some medical evidence of record appears to support the Veteran's claim, the Board notes that it is based on his own testimony with respect to his use of absorbent materials (self-reporting of pad usage during VA treatment appointments), which the Board has found to be not credible.  Thus, it is not objective medical evidence in support of the Veteran's claim.  

Furthermore, to the extent that the record may be read as indicating a worsening in the Veteran's post-surgical residuals at some point after August 1, 2011, (see, e.g., Veteran's report on March 2013 VA urology treatment that his pad usage had increased from 2-3 daily and March 2014 statement regarding an increased prescription for pads), such contentions are properly considered as part of the Veteran's September 2012 increased rating claim, which was referred to the AOJ in the introduction to this decision and is not before the Board at this time.  As discussed above, the record does not contain credible evidence indicating that the Veteran's symptoms at the time of his rating reduction, August 1, 2011, warranted a rating in excess of 40 percent.  

The record clearly shows that at the time of the reduction there clearly was improvement in the status of the disability from the (100 percent) malignant stage following his May 2010 surgery.  The record shows (and the Veteran does not dispute) that there has not been any recurrence or metastasis of prostate cancer.  Thus there clearly was improvement of the disability from the malignant stage, and the 100 percent rating assigned for malignant neoplasms under Code 7528 is no longer warranted.  Therefore a reduction from the 100 percent rating was clearly warranted, and proper.  

At the time of the reduction, the credible evidence of record indicates that the residuals (voiding dysfunction and urinary frequency) were contemplated by the rating schedule and warranted no greater than a 40 percent rating.  Thus, the reduction was indicated and proper.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the greater weight of the evidence is against the Veteran's appeal, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

The appeal challenging the propriety of the reduction in the rating for the Veteran's service-connected prostate cancer from 100 percent to 40 percent is denied.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


